Mr. Justice Taylor delivered the opinion of the court. 4. Assault and batteby, § 30*—what does not constitute variance between indictment and proof. Evidence that the accused had pointed a revolver at a person whom he was charged with having assaulted and said he would blow such person’s brains out, held sufficient to show that the revolver was loaded, under a count of an indictment charging assault with a loaded revolver. 5. Assault and batteby, § 34*—when verdict of guilty for assault with deadly weapon is proper. A verdict finding the defendants guilty of assault with a deadly weapon, held good under a count of an indictment charging assault with a certain hard substance, where a revolver with which the assault was shown to have been committed was introduced in evidence and the jury had opportunity to determine whether or not it was a hard substance as set out in the indictment. 6. Assault and batteby, § 33*—when instruction in criminal case is in conformity with evidence. An instruction as to a charge of assault with a deadly weapon and as to a charge of assault with the intention to commit murder and simple assault, held to he justified under the evidence showing the assault of which the defendant was found guilty was committed with a revolver. 7. Assault and batteby, § 31*—when evidence sufficient to sustain verdict of guilty of assault with deadly weapon. Evidence held sufficient to sustain a verdict of guilty of assault with a deadly weapon with intent to inflict bodily injury upon the person assaulted, under an indictment charging such assault.